ORDER DENYING MOTION TO RESIGN AND ORDERING SUSPENSION
Martin S. Weinberg, whose last known address is 5011 Cliffwood Road, Louisville, KY 40222, has moved to resign from the Kentucky Bar Association and the Kentucky Bar Association has objected thereto because Movant has not offered to resign under terms of permanent disbarment. The Court being fully advised, hereby denies said motion and directs that disciplinary proceedings continue in accordance with SCR 3.480. Further, the Court, having been advised that Weinberg has been convicted of a felony as defined in KRS 500.080, by way of guilty plea entered on March 28, 2001, hereby suspends Martin S. Weinberg from the practice of law pursuant to SCR 3.166. If he has not already done so, Weinberg is hereby ordered to notify all clients in writing of the attorney’s inability to continue to represent them and shall furnish copies of all such letters to the Director. He shall further make arrangements to return all unearned attorney fees and client property to the client and shall advise the Director of such arrangements if he has not yet done so as required by SCR 3.166(4). Weinberg is further hereby immediately ordered, to the extent possible, to cancel and cease any advertising activities in which the attorney is engaged.
All concur.
ENTERED: June 14, 2001.
/s/ Joseph E. Lambert Chief Justice